Citation Nr: 1104565	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a pituitary 
tumor.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1975 to August 
1978 with reserve service in the Army National Guard from 
February 1991 to September 1994 and an additional period of 
approximately 6 years of unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
[Due to the location of the Veteran's residence, the jurisdiction 
of his appeal remains with the RO in Chicago, Illinois.]  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a pituitary tumor.  He contends that he developed 
this disability as a result of exposure to chemicals, including 
benzene, that were used to generate smoke during his training 
with the National Guard.  Service personnel records that are 
included in the claims folder reflect the Veteran's in-service 
responsibilities as a chemical operations specialist with the 
122nd Chemical Company (Smoke) in the early to mid-1990s.  

In this regard, however, the Board acknowledges that few service 
personnel records are contained in the Veteran's claims folder.  
Thus, the Board believes that it is appropriate to obtain his 
complete service personnel records (if available) for his period 
of active duty service and reserve service.  In addition, the 
Veteran's Army National Guard Report of Separation indicates that 
the Veteran was "medically unfit for retention."  Therefore, 
any medical treatment records from the Veteran's periods of 
reserve service should also be obtained.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile.] 

In addition, the Veteran is currently receiving benefits from the 
Social Security Administration (SSA).  While the record currently 
includes a copy of the June 2008 SSA decision which granted 
disability benefits, a complete copy of the medical records used 
in support of that determination have not been associated with 
the Veteran's claims folder.  Medical records associated with 
that decision may shed light on the nature of the Veteran's 
claimed disability.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits]. 

Moreover, the Board finds that this case presents certain medical 
questions which cannot be answered by the Board-including the 
effect, if any, of the Veteran's purported in-service exposure to 
benzene and/or chemicals used to generate smoke during training 
exercises on his development of his pituitary tumor.  See Colvin 
v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  An opinion by an appropriately 
qualified medical professional is necessary.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2010) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources 
[including, but not limited to, the National 
Personnel Records Center ("NPRC")], the 
periods of active duty for training ("ADT") 
and inactive duty for training ("IADT") 
performed by the Veteran while serving with 
the Army National Guard and the period of 
unidentified 5 year, 11 month period of 
reserve service noted on his report of 
separation.  

2.  Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
repository of records, and request: (A) 
copies of the Veteran's service personnel 
records from his period of active duty 
service and from any ADT or IADT service; and 
(B) any medical records associated with the 
Veteran's ADT or IADT service.  All efforts 
to obtain such records should be documented 
in the claims folder.

3.  Contact the SSA for the purpose of 
obtaining copies of all medical records used 
in support of the June 2008 SSA decision 
awarding disability benefits to the Veteran.  
Any records so obtained should be associated 
with the Veteran's VA claims folder.  Any 
notice from SSA that these records are not 
available should be noted in the Veteran's 
claims folder.

4.  Obtain the VA treatment records from 1993 
and 1994 which address the Veteran's 
pituitary tumor removal surgery as well as 
all pertinent treatment records from the 
St. Louis VA Medical Center since May 2006.  
All records so obtained should be associated 
with the Veteran's claims folder.

5.  Once the above records have been obtained 
to the extent possible, schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, and etiology of 
his pituitary tumor residuals.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All indicated studies or 
testing should be conducted.  All pertinent 
pathology should be noted in the examination 
report.  

The examiner should obtain from the Veteran 
information regarding the specific chemicals 
to which he was exposed during service.  
Then, and for any pituitary tumor residuals 
diagnosed on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to, or consistent with, 
active duty, including his claimed exposure 
to specific chemicals including benzene that 
were used to generate smoke.  

Complete rationale should be given for all 
opinions expressed.  

6.  Following completion of the above, 
readjudicate the issue of entitlement to 
service connection for residuals of a 
pituitary tumor.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional 



(CONTINUED ON NEXT PAGE)
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


